DETAILED ACTION
Double Patenting
1.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
2.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of US 10798534 in view of Nelson et al. (US 20210352175).	
Application:
1. A system for automated routing and rating of communications data comprising: 
a computing device configured to: 
receive from a source element, a message destined for a destination element, wherein the message comprises a service category; 
determine whether to classify the message; 
determine a message class, wherein determining the message class comprises: 
applying, to the message, a deep learning algorithm generated based on a plurality of messages each having a payload, time stamp, source address, and destination address; and
determining the message class based on the deep learning algorithm; 
compare the service category to the determined message class; 
determine a rating for the message based on the comparison; and deliver the message to the destination element.
2. The system of claim 1, wherein the destination element is associated with a commercial mobile radio service (CMRS) entity (Nelson: [0020]).
3. The system of claim 1, wherein the source element is associated with an over-the-top (OTT) entity (Nelson: [0054]).
4. The system of claim 1, wherein the deep learning algorithm utilizes at least one of the message payload, time stamp, source address, and destination address associated with the message to determine the message class.
5. The system of claim 1, wherein the deep learning algorithm utilizes a message velocity to determine the message class.
6. The system of claim 1, wherein the message class comprises one of a person to person (P2P) communication; an application to person (A2P) communication; and SPAM.
7. The system of claim 6, wherein the A2P communication comprises one of a notification message; an activation message; a validation message; a marketing message; and a voting message.
8. A system for automated routing and rating of communications data comprising: a computing device configured to: 
receive a message from a source element, wherein the message comprises a service category; 
determine whether to classify the message; 
determine a message class, wherein determining the message class comprises: 
applying, to the message, a deep learning algorithm generated based on a plurality of messages having respective payloads, time stamps, source addresses, and destination addresses; and determining the message class based on the deep learning algorithm; 
compare the service category to the determined message class; and 
determine a rating for the message based on the comparison.
9. The system of claim 8, wherein the source element is associated with an over-the-top (OTT) entity (Nelson: [0054]).
10. The system of claim 8, wherein the deep learning algorithm utilizes at least one of the message payload, time stamp, source address, and destination address associated with the message to determine the message class.
11 The system of claim 8, wherein the deep learning algorithm utilizes a message velocity to determine the message class.
12. The system of claim 8, wherein the message class comprises one of a person to person (P2P) communication; an application to person (A2P) communication; and SPAM.
13. The system of claim 12, wherein the A2P communication comprises one of a notification message; an activation message; a validation message; a marketing message; and a voting message.
14. The system of claim 8, wherein the rating comprises a numerical value.
15. The system of claim 8, wherein the rating is determined based on a comparison of one or more of an initial service category; a source identity; a source score; and a ranking.
16. A method for automated routing and rating of communications data via a computing device within a telecommunications network, the method comprising the steps of:
at the computing device, receiving from a source element, a message destined for a destination element, wherein the message comprises a service category; 
determining at the computing device whether to classify the message; 
determining at the computing device a message class, wherein determining the message class comprises: 
applying, to the message, a deep learning algorithm generated based on a plurality of messages each having a payload, time stamp, source address, and destination address; and 
determining the message class based on the deep learning algorithm; comparing at the computing device the service category to the determined message class; 
determining at the computing device a rating for the message based on the comparison; and 
delivering the message to the destination element.
17. The method of claim 16, wherein the destination element is associated with a commercial mobile radio service (CMRS) entity (Nelson: [0020]).
18. The method of claim 16, wherein the source element is associated with an over-the-top (OTT) entity (Nelson: [0054]).
19. The method of claim 16, wherein the deep learning algorithm utilizes at least one of the message payload, time stamp, source address, and destination address associated with the message to determine the message class.
20. The method of claim 16, wherein the deep learning algorithm utilizes a message velocity to determine the message class.
Pat. No. 10798534:
1. A system for automated routing and rating of communications data comprising: 

a computing device configured to: 

receive, from a source, a message destined for a destination, wherein the message comprises a service category; 

determine whether to classify the message; 

determine a message class, wherein determining the message class comprises: 

applying, to the message, a deep learning algorithm generated based on a plurality of messages each having a payload, time stamp, source address, and destination address; and 

determining the message class based on the deep learning algorithm;

 compare the service category to the determined message class;

 determine a rating for the message based on the comparison; and

 deliver the message to the destination.

2. The system of claim 1, wherein the destination is separate from the system for automated routing ad rating of communications data.

3. The system of claim 1, wherein the source is separate from the system for automated routing and rating of communications data.

4. The system of claim 1, wherein the deep learning algorithm utilizes at least one of the message payload, time stamp, source address, and destination address associated with the message to determine the message class.

5. The system of claim 1, wherein the deep learning algorithm utilizes a message velocity to determine the message class.

6. The system of claim 1, wherein the message class comprises one of a person to person (P2P) communication; an application to person (A2P) communication; and SPAM.

7. The system of claim 6, wherein the A2P communication comprises one of a notification message; an activation message; a validation message; a marketing message; and a voting message.

8. The system of claim 1, wherein the message comprises a service category determined before the message is received from the source.

9. A system for automated routing and rating of communications data comprising: a computing device configured to: receive a message from a source, wherein the message comprises a service category; determine whether to classify the message; determine a message class, wherein determining the message class comprises: applying, to the message, a deep learning algorithm generated based on a plurality of messages having respective payloads, time stamps, source addresses, and destination addresses; and determining the message class based on the deep learning algorithm; compare the service category to the determined message class; and determine a rating for the message based on the comparison.

10. The system of claim 9, wherein the source is separate from the system for automated routing and rating of communications data.

11. The system of claim 9, wherein the deep learning algorithm utilizes at least one of the message payload, time stamp, source address, and destination address associated with the message to determine the message class.

12. The system of claim 9, wherein the deep learning algorithm utilizes a message velocity to determine the message class.

13. The system of claim 9, wherein the message class comprises one of a person to person (P2P) communication; an application to person (A2P) communication; and SPAM.

14. The system of claim 13, wherein the A2P communication comprises one of a notification message; an activation message; a validation message; a marketing message; and a voting message.

15. The system of claim 9, wherein the rating comprises a numerical value.

16. The system of claim 9, wherein the rating is determined based on a comparison of one or more of an initial service category; a source identity; a source score; and a ranking.

17. The system of claim 9, wherein the message comprises a service category determined before the message is received from the source.

18. A method for automated routing and rating of communications data via a computing device within a telecommunications network, the method comprising the steps of: at the computing device, receiving from a source, a message destined for a destination, wherein the message comprises a service category; determining at the computing device whether to classify the message; determining at the computing device a message class, wherein determining the message class comprises: applying, to the message, a deep learning algorithm generated based on a plurality of messages each having a payload, time stamp, source address, and destination address; and determining the message class based on the deep learning algorithm; comparing at the computing device the service category to the determined message class; determining at the computing device a rating for the message based on the comparison; and delivering the message to the destination.

19. The method of claim 18, wherein the deep learning algorithm utilizes at least one of the message payload, time stamp, source address, and destination address associated with the message to determine the message class.

20. The method of claim 18, wherein the deep learning algorithm utilizes a message velocity to determine the message class.


Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923. The examiner can normally be reached 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHAI M NGUYEN/Primary Examiner, Art Unit 2641